Citation Nr: 1734386	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 3, 2011, for the award of service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.


FINDINGS OF FACT

1. On January 20, 2010, VA received the Veteran's informal claim for service connection for diabetes mellitus type II.

2. In a February 2010 letter, VA requested that the Veteran file a formal claim (VA Form 21-526, Veteran's Application for Compensation or Pension) for service connection for diabetes mellitus type II.

3. On March 3, 2011, VA received the Veteran's formal claim for service connection for diabetes mellitus type II.

4. In an October 2011 rating decision, service connection for diabetes mellitus type II was granted with an effective date of March 3, 2011, the date VA received the Veteran's formal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 3, 2011, for the award of service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

A March 2011 letter, sent prior to the issuance of the rating decision on appeal, addressed the Veteran's underlying claim for service connection. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Thereafter, in the October 2011 rating decision, service connection for diabetes mellitus type II was granted, effective March 3, 2011. Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit. Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008). In this case, the Veteran's service connection claim was granted and an effective date was assigned in the October 2011 rating decision on appeal. As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim. However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his formal claim for service connection for diabetes mellitus type II, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record. There is no outstanding information or evidence that would help substantiate the Veteran's claim. VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103 (a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the Veteran's contentions as to why he believed an earlier effective date was warranted. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. The hearing discussion did not reveal the existence of any additional outstanding evidence. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

At his October 2016 Board hearing and in documents of record, the Veteran contends that he is entitled to an earlier effective date for his award of service connection for diabetes mellitus type II. Specifically, he asserts that his effective date for such claim should be January 20, 2010, the day his informal claim was received by the RO, as he submitted a completed VA Form 21-526, Veteran's Application for Compensation or Pension, at the same time or, in the alternative, in March 2010. 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151(a). An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law. Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. 
§§ 3.1 (p), 3.155(a). An informal claim must be written and must identify the benefit being sought. See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim. 38 C.F.R. § 3.155.

Indisputably, the RO received the Veteran's informal claim for service connection for diabetes mellitus type II on January 20, 2010. Moreover, the evidence of record indicates that the Veteran completed a formal claim, VA Form 21-526, in January 2010 as evidenced by the signed form and a record printout from the local office of his representative. However, the record does not show that the RO received such formal claim prior to March 3, 2011, and, thus, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for diabetes mellitus type II. 

In this regard, the record reflects that numerous documents were received from the Veteran in January 2010, to include his informal claim. However, as a formal claim on a VA Form 21-526 was not received at such time, in February 2010, the RO sent the Veteran a letter informing him that it received his informal claim on January 20, 2010, and to complete and return the enclosed VA From 21-526. Such letter further informed him that, if VA received the form after one year from the date of the letter and he is found to be entitled to benefits, he cannot be paid prior to the date of receipt of the form. In this regard, the Board finds that, if the RO had indeed received the Veteran's formal claim in the January 2010 materials, the February 2010 letter would have never been sent since the formal claim would have already been completed.

Thereafter, VA received the Veteran's formal claim for service connection for diabetes mellitus type on March 3, 2011. As such, in the October 2011 rating decision, service connection for such disability was granted with an effective date of March 3, 2011, the date VA received such formal claim.

As noted previously, the Veteran alleges that he submitted the VA Form 21-526 to the RO in January 2010 with his original materials or, in the alternative, in March 2010.

In this regard, a certified mail receipt indicates that unspecified materials were mailed to the Veteran's representative, VFW, located at the RO on January 14, 2010. In this regard, while the Veteran contends that such certified mail receipt reflects that the RO received his submission, it in fact shows that it was addressed to the Veteran's representative's office at the RO. Specifically, in the address line the RO was crossed out and "VFW" was written in its place. Moreover, while the Veteran argues that the date stamp reflects that such was received in March 2010, the date stamp is illegible with regard to the date it was received. In this regard, such clearly indicates that it was received in the year 2010, but is illegible with regard to month and date.  Specifically, the date stamp is unclear other than the year 2010 and the number 1, which could represent the month of January or the first day of a month.  Furthermore, such date stamp does not reflect that it was received by the RO; rather, it indicates that it was received at a location in Cleveland, Ohio, but does not include "VARO Cleveland," the standard designation for an RO date stamp. Furthermore, such mail receipt indicates that the materials were received by M.B, who has not been confirmed to work for VA. 

Moreover, it is not in dispute that materials were submitted to the RO in January 2010; however, a VA Form 21-526 was not among the documents received at such time.  Furthermore, the Board finds that, given the foregoing discussion regarding the addressee, date, and signature affixed to the certified mail receipt, the Board finds that there is no indication that documents were received at the RO in March 2010, to include a VA Form 21-526. 

In reaching such determinations, the Board notes that a checklist dated January 26, 2010 from the Athens County Veteran Service Officer (ACVSO) was submitted in support of the Veteran's claim, which instructed the ACVSO to submit several documents including the Veteran's VA Form 21-526 to the RO on his behalf. However, such checklist does not indicate that the ACVSO actually submitted such documents to the RO; rather, it only indicates that the ACVSO was in receipt of said documents. Furthermore, simply because the Veteran's representative was instructed to submit the documents to the RO does not prove he or she did so, or that VA received them.

Moreover, the Board does not dispute that the Veteran completed the requested VA Form 21-526 before March 3, 2011. Specifically, such form reveals that the Veteran signed it on January 5, 2010; however, the record does not reveal that the RO received the VA Form 21-526 before such date.

Additionally, at the October 2016 Board hearing, the Veteran stated that sometime in 2010, he spoke with someone at the RO, who stated that the RO had the Veteran's file. However, such statement does not support the Veteran's assertion that the RO had received his completed VA Form 21-526 prior to March 3, 2011 as it clear from the record that the RO was indeed in possession of his file as it had already received other documents from him, including his informal claim, court documents, and treatment records, prior to such date.

Thus, based on the foregoing, the Board finds that the Veteran is not entitled to an earlier effective date prior to March 3, 2011 for the award of service connection for diabetes mellitus type II as the RO did not receive the Veteran's formal claim (VA Form 21-526) within one year of the February 2010 request. 38 C.F.R. § 3.155. Consequently, an effective date prior to March 3, 2011, for the grant of service connection for diabetes mellitus type II, is not warranted and the Veteran's claim must be denied. 


ORDER

An effective date prior to March 3, 2011, for the award of service connection for diabetes mellitus type II is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


